DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each of the regional images" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It should be noted that only one regional image is required by claim 1; according a plurality lacks proper antecedent basis. Claims 3 – 10 will inherit this same issue since they depend from the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/067088 (hereinafter Yamamoto using translation) in view of US Patent 4,762,273 (hereinafter Gregory) and US Patent 3,670,167 (hereinafter Forbes).
Regarding claim 1, Smith shows a water spout control device (10) comprising a target object detector (11) configured to detect a position of a target object (a user’s hands, a cup, bottle, toothbrush, pot, etc., translation pg. 3, par. 11) as a detection target in a regional image according to an image information of the regional image, the regional image being generated by capturing an imaging target region (A1) including a faucet spout (22) (translation, pg. 3, par. 3), and a determiner (12) configured to determine whether to discharge water according to the position of the target object detected by the target object detector (translation, pg. 4, par. 1). Yamamoto shows the target object detector located on the faucet spout and thus fails to show a faucet spout port detector configured to detect a position of a faucet spout port of the faucet spout in the regional image. Attention is turned to Gregory which shows including a faucet spout port detector configured to detect a position of a faucet spout port of a faucet spout in a sink (col. 2, ln. 63 – 67). Gregory teaches that including a position detector allows the faucet to switch between an automatic and manual mode depending on the position of the faucet detected (col. 3, ln. 9 – 16). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the control device of Yamamoto to include a faucet spout port detector configured to detect a position of a faucet spout port of the faucet spout in the regional image in order to allow for automatic or manual activation of the system as evidenced by the teachings of Gregory. Gregory teaches that the faucet spout port detector works with a determiner to determine whether to discharge water according to the position of the faucet spout port in addition to a target object detector (col. 2, ln. 50 – 54), and accordingly, under such a modification, the determiner of Yamamoto would be appropriately configured to incorporate the position of the faucet spout port in order to function as intended. Yamamoto shows a water spout control system comprising an imaging device (30) configured to capture a regional image, and which is configured to acquire the image information of the regional image captured by the imaging device (translation, pg. 4, par. 1). Yamamoto shows the imaging device mounted on the faucet spout and thus fails to show it is configured to capture a regional image including the faucet spout. Attention is turned to Forbes which shows an imaging device (PC2) configured to capture a regional image that includes a faucet spout (fig. 4, 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate the imaging device in any reasonably established location near the sink so long as the regional image is captureable, and thus to select a location in which the faucet spout could be captures in the regional image falls well within the purview of the invention as producing the same expected result as evidenced by the teachings of Forbes. This coincides with the teachings of Yamamoto which contemplate various locations for the imaging device so long as the imaging device has a field of view which includes the sink (translation, pg. 10, par. 5).
Regarding claim 2, Yamamoto shows wherein the target object detector (11) is configured to detect the position of the target object in each of the regional images in a time series (translation, pg. 4, par. 5), and the water spout control device further includes a switcher (13) configured to switch a water discharging state regarding the water to be discharged according to the position of the target object at time when the target object is detected by the target object detector and the position of the target object at any time before the time when the target object is detected (translation, pg. 4, par. 8).
Regarding claim 3, Yamamoto shows wherein the switcher (13) is configured to switch the water discharging state according to a change of the positions of the target object detected by the target object detector in the time series (translation, pg. 4, par. 7).
Regarding claim 4, Yamamoto shows a state detector (12) configured to detect a state of the target object according to the regional image and the target object detected by the target object detector, wherein the switcher is configured to switch the water discharging state according to the state of the target object detected by the state detector (translation, pg. 4, par. 6, 7).
Regarding claim 5, Yamamoto shows a characteristic extractor (12) configured to extract characteristic of a human in the regional image according to the regional image, wherein the switcher is configured to switch the water discharging state according to the characteristic of the human extracted by the characteristic extractor (the determination unit detects a characteristic of the human such as different hand gestures; translation, pg. 4, par. 6).
Regarding claim 6, Yamamoto shows a behavior extractor (12) configured to extract a behavior of a human in the regional image according to the regional image, wherein the switcher is configured to switch the water discharging state according to the behavior of the human extracted by the behavior extractor (the object classifier can detect various behaviors or a user such as hand washing, toothbrushing, dish washing, pot filling, etc. and control the fluid flow as a result of the detected behavior (translation, pg. 4, par. 5).
Regarding claim 7, Yamamoto shows an instruction detector (210) configured to detect a content of an instruction (218) according to an instruction information indicating the instruction to switch the water discharging state, wherein the switcher is configured to switch the water discharging state according to the content of the instruction detected by the instruction detector (col. 7, ln. 24 – 46; col. 8, ln. 7 – 23).
Regarding claim 8, Yamamoto shows an instruction detector (14) configured to detect content of an instruction according to an instruction information indicating the instruction to switch the water discharging state, wherein the switcher is configured to update the water discharging condition to switch the water discharging state according to the content of the instruction acquired from the instruction detector (translation, pg. 7, par. 6 – 7).
Regarding claim 9, Yamamoto shows the water discharging state is at least a type or form of the water to be discharged (hot, cold, or mixed water, translation, pg. 10, par. 7).
Regarding claim 10, Yamamoto shows a water spout control system (1) comprising an imaging device (30) configured to capture a regional image, and the water spout control device according to claim 2 as set forth above in the rejection regarding claim 2, which is configured to acquire the image information of the regional image captured by the imaging device. Yamamoto shows the imaging device mounted on the faucet spout and thus fails to show it is configured to capture a regional image including the faucet spout. Attention is turned to Forbes which shows an imaging device (PC2) configured to capture a regional image that includes a faucet spout (fig. 4, 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate the imaging device in any reasonably established location near the sink so long as the regional image is capturable, and thus to select a location in which the faucet spout could be captures in the regional image falls well within the purview of the invention as producing the same expected result as evidenced by the teachings of Forbes. This coincides with the teachings of Yamamoto which contemplate various locations for the imaging device so long as the imaging device has a field of view which includes the sink (translation, pg. 10, par. 5).
Regarding claim 11, Yamamoto shows a water spout control method, comprising: detecting a position of a target object as a detection target in a regional image according to an image information of the regional image; and determining whether to discharge water according to the position of the target object detected by the target object detector by a determiner (translation, pg. 4, par. 1).
Yamamoto fails to show in which an imaging target region including a faucet spout, by a target object detector, detecting a position of a faucet spout port of the faucet spout in the regional image, by a faucet spout port detector, and determining whether to discharge water according to the position of the faucet spout port detected by the faucet spout port detector, by a determiner. Yamamoto shows the target object detector located on the faucet spout and thus fails to show a faucet spout port detector configured to detect a position of a faucet spout port of the faucet spout in the regional image. Attention is turned to Gregory which shows including a faucet spout port detector configured to detect a position of a faucet spout port of a faucet spout in a sink (col. 2, ln. 63 – 67). Gregory teaches that including a position detector allows the faucet to switch between an automatic and manual mode depending on the position of the faucet detected (col. 3, ln. 9 – 16). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the control device of Yamamoto to include a faucet spout port detector configured to detect a position of a faucet spout port of the faucet spout in the regional image in order to allow for automatic or manual activation of the system as evidenced by the teachings of Gregory. Gregory teaches that the faucet spout port detector works with a determiner to determine whether to discharge water according to the position of the faucet spout port in addition to a target object detector (col. 2, ln. 50 – 54), and accordingly, under such a modification, the determiner of Yamamoto would be appropriately configured to incorporate the position of the faucet spout port in order to function as intended. Yamamoto shows the imaging device mounted on the faucet spout and thus fails to show it is configured to capture a regional image including the faucet spout. Attention is turned to Forbes which shows an imaging device (PC2) configured to capture a regional image that includes a faucet spout (fig. 4, 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to locate the imaging device in any reasonably established location near the sink so long as the regional image is captureable, and thus to select a location in which the faucet spout could be captures in the regional image falls well within the purview of the invention as producing the same expected result as evidenced by the teachings of Forbes. This coincides with the teachings of Yamamoto which contemplate various locations for the imaging device so long as the imaging device has a field of view which includes the sink (translation, pg. 10, par. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2018/0305906 is directed to the state of the art of water spout control systems that uses imaging to detect different target objects in a sink and control various fluid parameters based on the detected object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754